Citation Nr: 1047577	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for spasm of the iliopsoas 
muscle of the right hip.

2.  Entitlement to an initial evaluation for hemorrhoids greater 
than 20 percent prior to July 10, 2009 and 10 percent thereafter.

3.  Entitlement to an initial evaluation for patellofemoral 
syndrome of the left knee greater than 10 percent prior to May 
17, 2007, and an evaluation greater than 30 percent for status 
post total left knee replacement beginning July 1, 2008.

4.  Entitlement to an initial evaluation higher than 10 percent 
for a left shoulder rotator cuff strain, status post arthroscopic 
surgery.   





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005, June 2007, December 2007 and August 
2009 RO rating decisions.  

In September 2009, the Veteran requested a hearing before the 
Board.  The RO scheduled the Veteran's hearing for May 2010.  The 
Veteran subsequently withdrew her request in May 2010.  38 C.F.R. 
§ 20.702(e).

The issue of a higher initial evaluation for left shoulder 
rotator cuff strain, status post arthroscopic surgery is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The Veteran's right hip disability began during her military 
service.

2.  The Veteran's hemorrhoids are productive of persistent 
bleeding with fissures for the entire appeal period.

3.  Prior to May 17, 2007, the Veteran's left knee disability was 
productive of osteoarthritis and slight instability.

4.  Beginning July 1, 2008, the Veteran's left knee has not been 
productive of severe painful motion or weakness in the affected 
extremity, or limitation of extension.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, spasm 
of the iliopsoas muscle of her right hip was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for a 20 percent evaluation for hemorrhoids have 
been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.114, Diagnostic Code 7332, 7335, 7336 (2010).

3.  The criteria for an evaluation greater than 20 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114, Diagnostic Code 7332, 7335, 7336 (2010).

4.  Prior to May 17, 2007, the criteria for an evaluation greater 
than 10 percent for patellofemoral syndrome of the left knee has 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260 (2010).

5.  Prior to May 17, 2007, the criteria for a separate 10 percent 
evaluation for patellofemoral syndrome of the left knee has been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2010).

6.  Beginning July 1, 2008, an evaluation greater than 30 percent 
for status post total left knee replacement has not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5055, 5256, 5261, 5262 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  But see Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  

Since the Board is granting service connection for spasm of the 
iliopsoas muscle of her right hip, the claim is substantiated, 
and there are no further VCAA duties.  

As to the issue of a higher initial evaluation of hemorrhoids and 
a left knee disability, these appeals arose from disagreement 
with initial evaluations following the grant of service 
connection.  The courts have held that once service connection is 
granted the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of prejudice with regard to the 
notice in this case, hence further VCAA notice is not required 
with regard to the initial rating appeals.

The Veteran received VCAA notice in June 2005.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private treatment 
records.  Additionally, the Veteran has been provided necessary 
VA examinations.  The Board acknowledges the Veteran's 
allegations that the July 2005 VA examination was inadequate.  As 
the Veteran has received two additional examinations following 
the July 2005 examination, the Board finds that any deficiencies 
in the July 2005 examination have been remedied. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.





	(CONTINUED ON NEXT PAGE)

II.  Service connection for spasm of the iliopsoas muscle of the 
right hip

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

B.  Analysis

The Veteran claims that her right hip disability is related to 
her military service.

The Veteran claims that she experienced pain in her right hip in 
1994 and 2004 during her military service.  She did not receive 
treatment during those times.

In July 2005, the Veteran was afforded a VA examination.  She 
reported experiencing recurrent hip pain if she does a lot of 
walking.   She takes Tylenol but has received no medical 
treatment for her hips.  She stated that she had no fatigability, 
decreased endurance, incoordination, or flare-ups.  

Upon examination, there was tenderness to palpation.  There was 
no swelling or deformities.  Flexion was to 90 degrees.  Both 
femurs rotated feely.  There was no pain, weakness, fatigability, 
decreased endurance or incoordination found.  An x-ray report of 
the hips was normal.  The examiner noted bilateral hip pain but 
stated that no diagnosis was established.

A September 2006 private treatment record notes a diagnosis of 
spasm of the iliopsoas muscles of the right hip.

In May 2007, the Veteran was afforded a QTC examination.  The 
Veteran reported that she had experienced constant bilateral hip 
pain for 10 years.  She noted weakness, stiffness, giving way, 
lack of endurance, fatigability, and feeling like the hips will 
give out and pop.  She took naproxen and uses heat to relieve 
symptoms.  

Upon examination, there were signs of tenderness and guarding of 
movement.  She was diagnosed with bilateral hip strain with 
subjective factors of pain and stiffness and objective factors of 
tenderness and reduced rotation of motion with pain.  

A September 2006 private treatment record shows that the Veteran 
reported right hip pain.  The Veteran noted not getting any 
relief of her hip pain from physical therapy.  Upon examination, 
hips did not show full range of motion.  Hip pain was elicited by 
active flexion throughout the range of motion.  The physician 
diagnosed her with spasm of the iliopsoas muscle.

In a February 2007 private treatment record, the physician noted 
that the Veteran had chronic hip pain that he had been treating 
for the past year.  

The evidence shows continual treatment for a right hip disability 
following the Veteran's discharge from service.  Shortly after 
her discharge from her military service, the Veteran was treated 
for spasms of the iliopsoas muscles of the right hip.  Both the 
May 2007 VA examiner and her private physician found a current 
diagnosis for a right hip disability.  

The Veteran is competent to testify as to her observations.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In 
addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  Here, the Veteran reported having pain 
in her right hip during service.  

The Board finds the Veteran's statements to be credible, as she 
received private medical treatment shortly after service for her 
right hip pain and told the physician that she had ongoing pain 
in her right hip.  

The Board acknowledges that no diagnosis of the right hip was 
established in the July 2005 examination; however, diagnoses were 
established by both VA and private physicians shortly thereafter.  
See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that 
the requirement that a claimant have a current disability before 
service connection may be awarded for that disability is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication).

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the currently diagnosed spasm 
of the iliopsoas muscle of the right hip incurred during her 
military service.  

The Veteran is entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative evidence (i.e. 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for spasm of the iliopsoas muscle of 
the right hip is granted.


III.  Increased Rating Claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.



B.  Entitlement to an initial evaluation greater than 20 percent 
prior
 to July 10, 2009 and 10 percent thereafter for hemorrhoids

The Veteran claims that a higher evaluation is warranted for her 
hemorrhoids.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
evaluation is warranted for mild or moderate hemorrhoids.  A 10 
percent evaluation contemplates hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A maximum 20 percent evaluation 
is assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

By way of procedural history, the Board notes that the RO granted 
service connection for hemorrhoids in a December 2005 decision, 
effective September 1, 2005.  A noncompensable evaluation was 
assigned.  
In a June 2007 RO decision, the RO assigned a 10 percent 
evaluation effective September 1, 2005.  In an August 2009 RO 
decision, the 10 percent evaluation was increased to 20 percent 
effective September 1, 2005.  A 10 percent evaluation was 
assigned beginning July 10, 2009.

The evidence shows that a 20 percent evaluation is warranted for 
the entire period of the appeal.  

The Veteran was first diagnosed with hemorrhoids in 1991.  

In July 2005, the Veteran was afforded a VA examination for her 
hemorrhoids.  The Veteran reported having rectal bleeding and 
pain nearly every day and worse with menses.  She took Tylenol 
and Motrin for discomfort with relief.  Upon examination, the 
examiner noted a positive hemocult test and internal and external 
hemorrhoids.  The examiner diagnosed the Veteran with hemorrhoids 
with rectal bleeding and pain.  

In February 2006, the Veteran underwent a hemorrhoidectomy.  

In May 2006, a private treatment record notes infrequent bleeding 
on toilet paper.  Following the hemorrhoidectomy, the Veteran 
developed an anterior and posterior anal fissure.  She was 
referred for a second opinion.  

In a December 2006 private treatment record, the physician noted 
that the Veteran developed complex anal fissures.  The Veteran 
has blood occasionally with her bowel movements and anal pain 
with bowel movements.  She was diagnosed with anal fissure.  

A February 2007 private treatment record notes that the Veteran 
had anal fissure and external and internal hemorrhoids that 
continually bleed.  

In May 2007, the Veteran was afforded a QTC examination.  The 
Veteran reported hemorrhoids and anal fissures.  The Veteran 
noted that she had stool leakage problems that occurred less than 
1/3 of the day in slight amounts and a pad was not needed.  She 
also had hemorrhoids that were constantly present.  

Upon examination, there was a fissure noted.  Both external and 
internal hemorrhoids were present.  There was no evidence of 
bleeding.  Thrombosis was absent.  There was evidence of frequent 
recurrence, with excessive redundant tissue.  No rectum fistula 
was noted on examination.  She was diagnosed with hemorrhoids, 
external and internal with anal fissures.  The rectum condition 
did not cause significant anemia or malnutrition.

In July 2009, the Veteran was afforded another QTC examination.  
The Veteran reported itching, pain, nagging feeling to empty 
bowel, swelling and perianal discharge.  She noted leakage of 
stool.  The leakage occurs less than 1/3 of the day in slight 
amounts and a pad is not needed.  She had hemorrhoids that are 
constantly present.  She reported that sometimes she has no 
warning of bowel movement coming and if she does, she has no 
control of it.  

Upon examination, there was no evidence of ulceration, fissures, 
reduction of lumen, rectal tonus, trauma, rectal bleeding, 
proctitis, infections, spinal cord injury, protusion or loss of 
control of sphincter control.  There were both external and 
internal hemorrhoids.  There was evidence of bleeding with no 
signs of significant anemia.  Thrombosis was absent.  There is no 
evidence of frequent recurrence, without excessive redundant 
tissue.  No rectum fistula was noted.  She was diagnosed with 
external and internal hemorrhoids.  

Based upon the above evidence, the Board finds that a 20 percent 
evaluation, but not more, is warranted in this case.  A maximum 
20 percent evaluation is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  The 
Veteran has described frequent bleeding, a symptom that she would 
be capable of observing.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Several examinations have confirmed the presence of 
fissures.

The Board has considered whether a higher evaluation would be 
warranted under any other diagnostic code.  Diagnostic Code 7335 
provides:  Fistula in ano: Rate as for impairment of sphincter 
control.  38 C.F.R. § 4.114, DC 7335 (2010).  Diagnostic Code 
7332 provides: 100% Complete loss of sphincter control; 60% 
Extensive leakage and fairly frequent involuntary bowel 
movements; 30% Occasional involuntary bowel movements, 
necessitating wearing of pad; 10% Constant slight, or occasional 
moderate leakage.  38 C.F.R. § 4.114, DC 7332 (2010).

Even if the Board evaluated the Veteran's hemorrhoids under 
Diagnostic Code 7332, the Veteran has reported only slight 
impairment of sphincter control.  No impairment was found upon 
examination.  She did report having leakage, but no pad was 
needed.  

A 20 percent evaluation is the maximum evaluation for 
hemorrhoids.  As described in more detail below, the Board also 
does not find that an extraschedular evaluation is warranted.

For these reasons, the Board finds that a 20 percent warranted 
for the entire appeal period.  Overall, the evidence supports an 
increased evaluation of 20 percent for the entire pendency of 
this appeal.  To that extent, the appeal is granted.  38 C.F.R. 
§§ 4.3, 4.7.

C.  Entitlement to an initial evaluation greater than 10 percent 
prior
 to May 17, 2007, and an evaluation greater than 30 percent 
beginning July 1, 2008 for a left knee disability.

The Veteran claims that a higher evaluation should be assigned 
for her left knee disability.

The Veteran was originally granted service connection for 
patellofemoral syndrome of the left knee and assigned a 
noncompensable evaluation effective September 1, 2005.  The RO 
later assigned a 10 percent evaluation effective September 1, 
2005.  Effective May 17, 2007, a 100 percent evaluation was 
assigned following a total knee replacement.  An evaluation of 30 
percent was assigned from July 1, 2008.  

The Board notes that a 10 percent rating for her left knee 
disability was originally assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and 5010. 

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-ray 
evidence of involvement of two or more major joins or two or more 
minor joint groups, a 10 percent evaluation is warranted.  With 
x-ray evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  

Diagnostic Code 5260 concerns limitation of flexion of the leg.  
A noncompensable (no percent evaluation) is assigned for flexion 
limited to 60 degrees.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  In cases of flexion limited to 30 
degrees, a 20 percent evaluation is in order.  A 30 percent 
evaluation is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of extension of 
the leg, a noncompensable evaluation is assigned for extension 
limited to 5 degrees.  A 10 percent evaluation is warranted for 
extension limited to 10 degrees.  A 20 
percent evaluation is in order for extension limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is assigned for extension 
limited to 30 degrees, whereas extension limited to 45 degrees 
warrants a 50 percent evaluation.  

With both Diagnostic Code 5260 and 5261, consideration must be 
given to such symptoms as painful motion, functional loss due to 
pain, excess fatigability, weakness, and additional disability 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

The Board also notes that the Veteran's degenerative joint 
disease of the left knee could be rated under 38 C.F.R. § 4.71a 
Diagnostic Code 5257 for lateral instability.  
Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
A 10 percent disability rating is warranted for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
disability rating is warranted for moderate recurrent subluxation 
or lateral instability of the knee; and a 30 percent disability 
rating is warranted for severe recurrent subluxation or lateral 
instability of the knee.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and instability 
of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are present 
and a veteran's knee disability is rated under Diagnostic Code 
5257, the Veteran would be entitled to a separate compensable 
rating under Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98.

The Board notes that the terms "slight," "moderate" and "severe" 
are not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

During service, the Veteran was diagnosed with degenerative joint 
disease of her left knee.  She reported knee pain on several 
occasions.  She took Motrin for pain and underwent physical 
therapy.  A July 2001 treatment record notes moderate 
tricompartmental osteoarthritic degenerative changes with very 
prominent osteophytes.

Following service, the Veteran was afforded a VA examination in 
July 2005.  She reported recurrent left knee pain and that she 
had been diagnosed with patellofemoral syndrome and 
osteoarthritis.  The Veteran noted that she uses Tylenol and 
Motrin.  She did not use a knee brace.  She did not have 
weakness, fatigability, decreased endurance, incoordination, or 
flare-ups.  Upon examination, there was no tenderness to 
palpation, no swelling, deformity or instability demonstrated.  
Flexion was to 110 degrees on active motion and 30 degrees on 
passive motion.  Extension was to 0 degrees.  No pain, weakness, 
fatigability, decreased endurance, or incoordination noted.  The 
examiner diagnosed the Veteran with patellofemoral syndrome.  He 
did not find arthritis on x-ray.  The x-ray report noted an old 
fracture of the tibial plateau medially.  There was degenerative 
hypertrophic bony changes seen posteriorly.  

A December 2006 private treatment record notes no effusion, 
erythema, or ecchymosis.  There was mild varus deformity.  
Flexion was to 125 degrees and extension was to 0 degrees.  The 
physician recommended arthroscopy.

A January 2007 private treatment record notes that the 
laparoscopic surgery showed meniscal tears and severe 
osteoarthritis.  They recommended that she get a knee replacement 
soon.  

In May 2007, the Veteran was afforded a QTC examination.  The 
Veteran reported weakness, stiffness, swelling, heat, giving way, 
lack of endurance, locking and fatigability.  She explained that 
the pain is constant.  The pain is aching in nature and sharp.  
It is relieved by medication, naproxen and ice.  She noted that 
she had one incapacitating episode that lasted seven days.  She 
was prescribed bed rest by her physician following laparoscopic 
surgery.  The Veteran was going to have a total knee replacement 
in a few days following this examination.  The Veteran noted that 
she can walk one block before the pain completely stops her.  

Upon examination, there were signs of tenderness, guarding of 
movement and crepitus.  Flexion was to 130 degrees and extension 
was to 0 degrees.  On the left, join function was additionally 
limited by pain but no fatigue, weakness, lack of endurance and 
incoordination was found after repetitive use.  The above 
additionally limited the joint function by 5 degrees.  The 
anterior and posterior cruciate ligaments stability test of the 
left knee was within normal limits.  The medial and lateral 
collateral ligaments stability test of the left knee was within 
normal limits.  The medial and lateral meniscus test of the left 
knee was abnormal with moderate degree of severity.  A left knee 
x-ray showed degenerative arthritic changes.  The examiner 
diagnosed the Veteran with left knee degenerative joint disease, 
status post arthroscopy with residual scar.  The examiner noted 
that the Veteran could only do minimal walking, and no bending, 
lifting weights with legs.  

For the period prior to May 17, 2007, the Veteran was receiving a 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5260.  

After a careful review of the VA examinations and private 
treatment reports, the Board finds that a separate 10 percent 
evaluation is warranted for recurrent instability under 
Diagnostic Code 5257.  Although the VA and QTC examinations 
indicated no instability on testing, a January 2007 private 
treatment record notes that the laparoscopic surgery showed 
medial and lateral meniscus tears.  During the May 2007 QTC 
examination, the medial and lateral meniscus test of the left 
knee was abnormal with moderate degree of severity.  Although 
this is not a test of instability, it nevertheless provides some 
support for the Veteran's reports which she made during the 
examination that her left knee would give way.  A higher 
evaluation under Diagnostic Code 5257 is not warranted as there 
is no evidence of moderate instability.  As noted, the July 2005 
VA examination and the May 2007 VA QTC examination both showed no 
instability was demonstrated. 

The Board does not find that a higher evaluation is warranted 
under Diagnostic Code 5260, 5261 or 5010.  The evidence shows 
that flexion was to 110 degrees at that time and extension was to 
0 degrees.  The Board acknowledges that the laparoscopic surgery 
noted that she had severe osteoarthritis, but the examination 
findings have not shown compensable evaluation for limitation of 
extension or flexion.  For this reason, the Board does not find 
that a higher evaluation is warranted under Diagnostic Code 5260 
or 5261.

The Board has considered if a higher evaluation is warranted 
under other diagnostic codes but has found none.  Furthermore, 
there is no ankylosis of the knee (Diagnostic Code 5256), 
semilunar cartilage dislocation (Diagnostic Code 5258), semilunar 
cartilage removal (Diagnostic Code 5258), or tibia and fibula 
impairment (Diagnostic Code 5262).

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional loss 
due to pain or weakness must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

Though there was some report of pain, weakness and lack of 
endurance in the left knee, there was no medical evidence showing 
a higher limitation of motion as a result.  The Board finds that 
the currently assigned 10 percent rating for the left knee 
disability already contemplates any pain on limitation of motion 
and does not warrant an additional rating under DeLuca.   

Given these facts, the Board finds that a separate evaluation is 
warranted for instability of the left knee under Diagnostic Code 
5257, but a greater evaluation than 10 percent is not warranted 
for degenerative joint disease of the left knee under Diagnostic 
Codes 5260 and 5010 for the period prior to May 17, 2007.   

The Veteran underwent a total knee replacement in May of 2007.  A 
100 percent evaluation was assigned effective May 17, 2007.  An 
evaluation of 30 percent was assigned effective July 1, 2008.  

For the period beginning July 1, 2008, the Board does not find 
that an evaluation greater than 30 percent is warranted.

A 30 percent evaluation is assigned for the left knee disability 
under Diagnostic Code 5055 beginning July 1, 2008.  

The Veteran was afforded a QTC examination is July 2009.  The 
Veteran reported stiffness, giving way, fatigability, tenderness 
and pain.  She did not experience weakness, swelling, heat, 
redness, lack of endurance, locking, deformity, drainage, 
effusion, subluxation and dislocation.  The Veteran reported 
flare-ups three times a day which last two hours.  The Veteran 
stated that she could not stand more than 10 to 30 minutes.  The 
Veteran reported having meniscus repair in February 2009.  
Residuals of her repair include locking, pain, swelling and 
popping.  She had one incapacitating episode in the last year 
that lasted one week.  She was prescribed bed rest by her 
physician.  The Veteran reported that since her total knee 
replacement, she has painful motion and cannot stand or walk for 
a long distance.  She had difficulty getting up from the ground.

Upon examination, there was tenderness but no signs of edema, 
instability, abnormal movement, effusion, weakness, redness, 
heat, deformity, guarding of movement, malalignment or drainage.  
There was also no subluxation.  There was no locking, pain, genu 
recurvatum or crepitus.  Flexion was to 115 degrees with pain at 
115 degrees.  Joint function was no additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  All tests were within normal limits, including 
the cruciate ligaments stability test, collateral ligaments 
stability test and meniscus test.  A left knee x-ray showed knee 
prosthesis in place and effusion.  The examiner diagnosed the 
Veteran with status post left knee replacement with scars.  

38 C.F.C. § 4.71a, Diagnostic Code 5055 allows for a 100 percent 
evaluation for one year following implantation of prosthesis.  A 
60 percent is assigned when there are chronic residuals 
consisting of severe painful motion or weakness.  A 30 percent is 
assigned when there is an intermediate degrees of residual 
weakness, pain or limitation of motion rate by analogy to 
diagnostic codes 5256, 5261 or 5262.  A minimum evaluation should 
be 30 degrees.  

After reviewing the record and Diagnostic Code 5256, 5261 and 
5262, the Board does not find that a higher evaluation is 
warranted.  There is no evidence of ankylosis.  Therefore, an 
evaluation under Diagnostic Code 5256 is not warranted.  The 
Veteran is already receiving a 30 percent evaluation.  A higher 
evaluation under Diagnostic Code 5262 would require that the 
Veteran use a brace.  There is no evidence that she uses a brace 
for her knee.  In addition, extension was to 0 degrees, therefore 
an evaluation under Diagnostic Code 5261 is also not warranted.  

Furthermore, the evidence does not show chronic residuals 
consisting of severe painful motion or weakness of her left knee 
which would warrant a 60 percent evaluation under Diagnostic Code 
5055.   

In summary, the Board finds that prior to May 17, 2007, a 
separate 10 percent evaluation is warranted for instability of 
the left knee under Diagnostic Code 5257, but a greater 
evaluation than 10 percent is not warranted for degenerative 
joint disease of the left knee under Diagnostic Codes 5260, 5261 
and 5010.  For the period beginning July 1, 2008, the Board does 
not find that an evaluation greater than 30 percent is warranted.


D.  Extraschedular consideration

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular evaluation 
is appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  The 
Board may determine, in the first instance, that a veteran has 
not presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or bases 
for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996). This determination follows a three-step inquiry.  See 
Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.

Therefore, initially, the level of severity and symptomatology of 
the veteran's service-connected disability must be compared with 
the established criteria found in the rating schedule for that 
disability.  Id.

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, the 
assigned schedular evaluation is adequate and no referral is 
required.  Id.

If the schedular evaluation does not contemplate the veteran's 
level of disability and symptomatology, and is found inadequate, 
the second step of the inquiry requires the Board to determine 
whether the veteran's exceptional disability picture exhibits 
other related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule 
is inadequate to evaluate a veteran's disability picture and that 
picture shows the related factors discussed hereinabove, the 
final step requires that the case be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether the veteran's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration is 
appropriate.  However, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology of her 
hemorrhoids and left knee disability.

Furthermore, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating schedule, 
frequent periods of hospitalization, or other evidence that would 
render impractical the application of the regular schedular 
standards.

Therefore, the Board is not required to remand the Veteran's 
increased rating claims for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. 
at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board acknowledges the Court's recent holding that a 
request for a total disability rating based on individual 
unemployability (TDIU) is not a separate claim for benefits but, 
rather is part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Crucially, however, the Veteran has not asserted, and indeed 
medical evidence of record does not support a finding of, 
unemployability caused by her service-connected hemorrhoids and a 
left knee disability.  Consequently, the Board finds that 
consideration of a TDIU claim is not appropriate at this time.






ORDER

Service connection for spasm of the iliopsoas muscle of the right 
hip is granted.

An evaluation of 20 percent, but no more, for the service-
connected hemorrhoids is granted, for the entire period of 
appeal, subject to the regulations controlling disbursement of VA 
monetary benefits.

Prior to May 17, 2007, an initial rating in excess of 10 percent 
for service-connected patellofemoral syndrome of the left knee is 
denied.

Prior to May 17, 2007, a separate 10 percent evaluation for 
instability of the Veteran's service-connected patellofemoral 
syndrome of the left knee is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.

Beginning July 1, 2008, a rating in excess of 30 percent for 
status post total left knee replacement is denied.    


REMAND

The Board notes that the Veteran originally filed a notice of 
disagreement with the December 2005 RO decision that denied 
entitlement to service connection for a shoulder disability.  In 
June 2007, service connection was granted for left shoulder 
rotator cuff strain, status post arthroscopic surgery.  The 
Veteran filed a Form 9 in July 2007 stating that she only wanted 
to appeal the issues of a higher evaluation for hemorrhoids, left 
knee disability, left shoulder disability and service connection 
for her right hip disability.

No statement of the case (SOC) has been issued for an entitlement 
to a higher initial evaluation for her left shoulder disability.  
As such, this issue is not before the Board.  It is incumbent 
upon the RO to issue an SOC addressing this particular issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. 
§ 19.26 (2009).

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

The RO should issue an SOC as to the claim 
for entitlement to a higher initial 
evaluation for left shoulder rotator cuff 
strain, status post arthroscopic surgery.   
This issue should be certified to the Board 
only if the Veteran submits a timely and 
sufficient substantive appeal, and the 
Veteran and her representative should be 
informed of this fact.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
	MICHAEL MARTIN
Acting Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


